

	

		II

		109th CONGRESS

		1st Session

		S. 882

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Durbin (for himself,

			 Ms. Stabenow, Mr. Wyden, Mr.

			 Lautenberg, Mr. Bayh,

			 Mr. Leahy, Mr.

			 Lieberman, Mrs. Boxer,

			 Mr. Kennedy, Mr. Reed, Mrs.

			 Clinton, Mr. Corzine,

			 Mr. Kerry, Mr.

			 Feingold, and Mr. Schumer)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To designate certain Federal land in the

		  State of Utah as wilderness, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the America’s Red Rock Wilderness

			 Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2.

				Definitions.

					Title I—Designation of wilderness

				areas

					Sec. 101. Great Basin

				Wilderness Areas.

					Sec. 102. Zion and Mojave

				Desert Wilderness Areas.

					Sec. 103. Grand

				Staircase-Escalante Wilderness Areas.

					Sec. 104. Moab-LaSal Canyons

				Wilderness Areas.

					Sec. 105. Henry Mountains

				Wilderness Areas.

					Sec. 106. Glen Canyon

				Wilderness Areas.

					Sec. 107. San Juan-Anasazi

				Wilderness Areas.

					Sec. 108. Canyonlands Basin

				Wilderness Areas.

					Sec. 109. San Rafael Swell

				Wilderness Areas.

					Sec. 110. Book Cliffs and Uinta

				Basin Wilderness Areas.

					Title II—Administrative

				provisions

					Sec. 201. General

				provisions.

					Sec. 202.

				Administration.

					Sec. 203. State school trust

				land within wilderness areas.

					Sec. 204. Water.

					Sec. 205. Roads.

					Sec. 206.

				Livestock.

					Sec. 207. Fish and

				wildlife.

					Sec. 208. Management of newly

				acquired land.

					Sec. 209.

				Withdrawal.

					Sec. 210. Authorization of

				appropriations.

				

			2.DefinitionsIn this Act:

			(1)SecretaryThe term Secretary means the

			 Secretary of the Interior, acting through the Bureau of Land Management.

			(2)StateThe term State means the State

			 of Utah.

			IDesignation of wilderness areas

			101.Great Basin

			 Wilderness Areas

				(a)FindingsCongress finds that—

					(1)the Great Basin region of western Utah is

			 comprised of starkly beautiful mountain ranges that rise as islands from the

			 desert floor;

					(2)the Wah Wah Mountains in the Great Basin

			 region are arid and austere, with massive cliff faces and leathery slopes

			 speckled with piñon and juniper;

					(3)the Pilot Range and Stansbury Mountains in

			 the Great Basin region are high enough to draw moisture from passing clouds and

			 support ecosystems found nowhere else on earth;

					(4)from bristlecone pine, the world’s oldest

			 living organism, to newly-flowered mountain meadows, mountains of the Great

			 Basin region are islands of nature that—

						(A)support remarkable biological diversity;

			 and

						(B)provide opportunities to experience the

			 colossal silence of the Great Basin; and

						(5)the Great Basin region of western Utah

			 should be protected and managed to ensure the preservation of the natural

			 conditions of the region.

					(b)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

					(1)Antelope Range (approximately 17,000

			 acres).

					(2)Barn Hills (approximately 20,000

			 acres).

					(3)Black Hills (approximately 9,000

			 acres).

					(4)Bullgrass Knoll (approximately 15,000

			 acres).

					(5)Burbank Hills/Tunnel Spring (approximately

			 92,000 acres).

					(6)Cedar Mountains (approximately 108,000

			 acres).

					(7)Conger Mountains (approximately 21,000

			 acres).

					(8)Crater Bench (approximately 35,000

			 acres).

					(9)Crater and Silver Island Mountains

			 (approximately 121,000 acres).

					(10)Cricket Mountains Cluster (approximately

			 62,000 acres).

					(11)Deep Creek Mountains (approximately 126,000

			 acres).

					(12)Drum Mountains (approximately 39,000

			 acres).

					(13)Dugway Mountains (approximately 24,000

			 acres).

					(14)Essex Canyon (approximately 1,300

			 acres).

					(15)Fish Springs Range (approximately 64,000

			 acres).

					(16)Granite Peak (approximately 19,000

			 acres).

					(17)Grassy Mountains (approximately 23,000

			 acres).

					(18)Grouse Creek Mountains (approximately

			 15,000 acres).

					(19)House Range (approximately 201,000

			 acres).

					(20)Keg Mountains (approximately 38,000

			 acres).

					(21)Kern Mountains (approximately 15,000

			 acres).

					(22)King Top (approximately 110,000

			 acres).

					(23)Ledger Canyon (approximately 9,000

			 acres).

					(24)Little Goose Creek (approximately 1,200

			 acres).

					(25)Middle/Granite Mountains (approximately

			 80,000 acres).

					(26)Mountain Home Range (approximately 90,000

			 acres).

					(27)Newfoundland Mountains (approximately

			 22,000 acres).

					(28)Ochre Mountain (approximately 13,000

			 acres).

					(29)Oquirrh Mountains (approximately 9,000

			 acres).

					(30)Painted Rock Mountain (approximately 26,000

			 acres).

					(31)Paradise/Steamboat Mountains (approximately

			 145,000 acres).

					(32)Pilot Range (approximately 45,000

			 acres).

					(33)Red Tops (approximately 28,000

			 acres).

					(34)Rockwell-Little Sahara (approximately

			 21,000 acres).

					(35)San Francisco Mountains (approximately

			 39,000 acres).

					(36)Sand Ridge (approximately 73,000

			 acres).

					(37)Simpson Mountains (approximately 42,000

			 acres).

					(38)Snake Valley (approximately 100,000

			 acres).

					(39)Stansbury Island (approximately 10,000

			 acres).

					(40)Stansbury Mountains (approximately 24,000

			 acres).

					(41)Thomas Range (approximately 36,000

			 acres).

					(42)Tule Valley (approximately 159,000

			 acres).

					(43)Wah Wah Mountains (approximately 167,000

			 acres).

					(44)Wasatch/Sevier Plateaus (approximately

			 29,000 acres).

					(45)White Rock Range (approximately 5,200

			 acres).

					102.Zion and Mojave

			 Desert Wilderness Areas

				(a)FindingsCongress finds that—

					(1)the renowned landscape of Zion National

			 Park, including soaring cliff walls, forested plateaus, and deep narrow gorges,

			 extends beyond the boundaries of the Park onto surrounding public land managed

			 by the Secretary;

					(2)from the pink sand dunes of Moquith

			 Mountain to the golden pools of Beaver Dam Wash, the Zion and Mojave Desert

			 areas encompass 3 major provinces of the Southwest that include—

						(A)the sculpted canyon country of the Colorado

			 Plateau;

						(B)the Mojave Desert; and

						(C)portions of the Great Basin;

						(3)the Zion and Mojave Desert areas display a

			 rich mosaic of biological, archaeological, and scenic diversity;

					(4)1 of the last remaining populations of

			 threatened desert tortoise is found within this region; and

					(5)the Zion and Mojave Desert areas in Utah

			 should be protected and managed as wilderness areas.

					(b)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

					(1)Beaver Dam Mountains (approximately 30,000

			 acres).

					(2)Beaver Dam Wash (approximately 23,000

			 acres).

					(3)Beaver Dam Wilderness Expansion

			 (approximately 8,000 acres).

					(4)Canaan Mountain (approximately 67,000

			 acres).

					(5)Cottonwood Canyon (approximately 12,000

			 acres).

					(6)Cougar Canyon/Docs Pass (approximately

			 41,000 acres).

					(7)Joshua Tree (approximately 12,000

			 acres).

					(8)Mount Escalante (approximately 17,000

			 acres).

					(9)Parunuweap Canyon (approximately 43,000

			 acres).

					(10)Red Butte (approximately 4,500

			 acres).

					(11)Red Mountain (approximately 21,000

			 acres).

					(12)Scarecrow Peak (approximately 16,000

			 acres).

					(13)Square Top Mountain (approximately 23,000

			 acres).

					(14)Zion Adjacent (approximately 58,000

			 acres).

					103.Grand

			 Staircase-Escalante Wilderness Areas

				(a)Grand Staircase

			 area

					(1)FindingsCongress finds that—

						(A)the area known as the Grand Staircase rises

			 more than 6,000 feet in a series of great cliffs and plateaus from the depths

			 of the Grand Canyon to the forested rim of Bryce Canyon;

						(B)the Grand Staircase—

							(i)spans 6 major life zones, from the lower

			 Sonoran Desert to the alpine forest; and

							(ii)encompasses geologic formations that

			 display 3,000,000,000 years of Earth’s history;

							(C)land managed by the Secretary lines the

			 intricate canyon system of the Paria River and forms a vital natural corridor

			 connection to the deserts and forests of those national parks;

						(D)land described in paragraph (2) (other than

			 East of Bryce, Upper Kanab Creek, Moquith Mountain, Bunting Point, and

			 Vermillion Cliffs) is located within the Grand Staircase-Escalante National

			 Monument; and

						(E)the Grand Staircase in Utah should be

			 protected and managed as a wilderness area.

						(2)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

						(A)Bryce View (approximately 4,500

			 acres).

						(B)Bunting Point (approximately 11,000

			 acres).

						(C)Canaan Peak Slopes (approximately 2,300

			 acres).

						(D)East of Bryce (approximately 750

			 acres).

						(E)Glass Eye Canyon (approximately 24,000

			 acres).

						(F)Ladder Canyon (approximately 14,000

			 acres).

						(G)Moquith Mountain (approximately 16,000

			 acres).

						(H)Nephi Point (approximately 14,000

			 acres).

						(I)Paria-Hackberry (approximately 188,000

			 acres).

						(J)Paria Wilderness Expansion (approximately

			 2,900 acres).

						(K)Pine Hollow (approximately 11,000

			 acres).

						(L)Slopes of Bryce (approximately 2,600

			 acres).

						(M)Timber Mountain (approximately 51,000

			 acres).

						(N)Upper Kanab Creek (approximately 49,000

			 acres).

						(O)Vermillion Cliffs (approximately 26,000

			 acres).

						(P)Willis Creek (approximately 21,000

			 acres).

						(b)Kaiparowits

			 Plateau

					(1)FindingsCongress finds that—

						(A)the Kaiparowits Plateau east of the Paria

			 River is 1 of the most rugged and isolated wilderness regions in the United

			 States;

						(B)the Kaiparowits Plateau, a windswept land

			 of harsh beauty, contains distant vistas and a remarkable variety of plant and

			 animal species;

						(C)ancient forests, an abundance of big game

			 animals, and 22 species of raptors thrive undisturbed on the grassland mesa

			 tops of the Kaiparowits Plateau;

						(D)each of the areas described in paragraph

			 (2) (other than Heaps Canyon, Little Valley, and Wide Hollow) is located within

			 the Grand Staircase-Escalante National Monument; and

						(E)the Kaiparowits Plateau should be protected

			 and managed as a wilderness area.

						(2)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

						(A)Andalex Not (approximately 18,000

			 acres).

						(B)The Blues (approximately 21,000

			 acres).

						(C)Box Canyon (approximately 2,800

			 acres).

						(D)Burning Hills (approximately 80,000

			 acres).

						(E)Carcass Canyon (approximately 83,000

			 acres).

						(F)The Cockscomb (approximately 11,000

			 acres).

						(G)Fiftymile Bench (approximately 12,000

			 acres).

						(H)Fiftymile Mountain (approximately 203,000

			 acres).

						(I)Heaps Canyon (approximately 4,000

			 acres).

						(J)Horse Spring Canyon (approximately 31,000

			 acres).

						(K)Kodachrome Headlands (approximately 10,000

			 acres).

						(L)Little Valley Canyon (approximately 4,000

			 acres).

						(M)Mud Spring Canyon (approximately 65,000

			 acres).

						(N)Nipple Bench (approximately 32,000

			 acres).

						(O)Paradise Canyon-Wahweap (approximately

			 262,000 acres).

						(P)Rock Cove (approximately 16,000

			 acres).

						(Q)Warm Creek (approximately 23,000

			 acres).

						(R)Wide Hollow (approximately 6,800

			 acres).

						(c)Escalante

			 canyons

					(1)FindingsCongress finds that—

						(A)glens and coves carved in massive sandstone

			 cliffs, spring-watered hanging gardens, and the silence of ancient Anasazi

			 ruins are examples of the unique features that entice hikers, campers, and

			 sightseers from around the world to Escalante Canyon;

						(B)Escalante Canyon links the spruce fir

			 forests of the 11,000-foot Aquarius Plateau with winding slickrock canyons that

			 flow into Lake Powell;

						(C)Escalante Canyon, 1 of Utah’s most popular

			 natural areas, contains critical habitat for deer, elk, and wild bighorn sheep

			 that also enhances the scenic integrity of the area;

						(D)each of the areas described in paragraph

			 (2) is located within the Grand Staircase-Escalante National Monument;

			 and

						(E)Escalante Canyon should be protected and

			 managed as a wilderness area.

						(2)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

						(A)Brinkerhof Flats (approximately 3,000

			 acres).

						(B)Colt Mesa (approximately 28,000

			 acres).

						(C)Death Hollow (approximately 49,000

			 acres).

						(D)Forty Mile Gulch (approximately 6,600

			 acres).

						(E)Hurricane Wash (approximately 9,000

			 acres).

						(F)Lampstand (approximately 7,900

			 acres).

						(G)Muley Twist Flank (approximately 3,600

			 acres).

						(H)North Escalante Canyons (approximately

			 176,000 acres).

						(I)Pioneer Mesa (approximately 11,000

			 acres).

						(J)Scorpion (approximately 53,000

			 acres).

						(K)Sooner Bench (approximately 390

			 acres).

						(L)Steep Creek (approximately 35,000

			 acres).

						(M)Studhorse Peaks (approximately 24,000

			 acres).

						104.Moab-LaSal Canyons

			 Wilderness Areas

				(a)FindingsCongress finds that—

					(1)the canyons surrounding the LaSal Mountains

			 and the town of Moab offer a variety of extraordinary landscapes;

					(2)outstanding examples of natural formations

			 and landscapes in the Moab-LaSal area include the huge sandstone fins of Behind

			 the Rocks, the mysterious Fisher Towers, and the whitewater rapids of Westwater

			 Canyon; and

					(3)the Moab-LaSal area should be protected and

			 managed as a wilderness area.

					(b)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

					(1)Arches Adjacent (approximately 12,000

			 acres).

					(2)Beaver Creek (approximately 41,000

			 acres).

					(3)Behind the Rocks and Hunters Canyon

			 (approximately 22,000 acres).

					(4)Big Triangle (approximately 20,000

			 acres).

					(5)Coyote Wash (approximately 28,000

			 acres).

					(6)Dome Plateau-Professor Valley

			 (approximately 35,000 acres).

					(7)Fisher Towers (approximately 18,000

			 acres).

					(8)Goldbar Canyon (approximately 9,000

			 acres).

					(9)Granite Creek (approximately 5,000

			 acres).

					(10)Mary Jane Canyon (approximately 25,000

			 acres).

					(11)Mill Creek (approximately 14,000

			 acres).

					(12)Porcupine Rim and Morning Glory

			 (approximately 20,000 acres).

					(13)Renegade Point (approximately 6,600

			 acres).

					(14)Westwater Canyon (approximately 37,000

			 acres).

					(15)Yellow Bird (approximately 4,200

			 acres).

					105.Henry Mountains

			 Wilderness Areas

				(a)FindingsCongress finds that—

					(1)the Henry Mountain Range, the last mountain

			 range to be discovered and named by early explorers in the contiguous United

			 States, still retains a wild and undiscovered quality;

					(2)fluted badlands that surround the flanks of

			 11,000-foot Mounts Ellen and Pennell contain areas of critical habitat for mule

			 deer and for the largest herd of free-roaming buffalo in the United

			 States;

					(3)despite their relative accessibility, the

			 Henry Mountain Range remains 1 of the wildest, least-known ranges in the United

			 States; and

					(4)the Henry Mountain range should be

			 protected and managed to ensure the preservation of the range as a wilderness

			 area.

					(b)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System.

					(1)Bull Mountain (approximately 16,000

			 acres).

					(2)Bullfrog Creek (approximately 35,000

			 acres).

					(3)Dogwater Creek (approximately 3,400

			 acres).

					(4)Fremont Gorge (approximately 20,000

			 acres).

					(5)Long Canyon (approximately 16,000

			 acres).

					(6)Mount Ellen-Blue Hills (approximately

			 140,000 acres).

					(7)Mount Hillers (approximately 21,000

			 acres).

					(8)Mount Pennell (approximately 147,000

			 acres).

					(9)Notom Bench (approximately 6,200

			 acres).

					(10)Oak Creek (approximately 1,700

			 acres).

					(11)Ragged Mountain (approximately 28,000

			 acres).

					106.Glen Canyon

			 Wilderness Areas

				(a)FindingsCongress finds that—

					(1)the side canyons of Glen Canyon, including

			 the Dirty Devil River and the Red, White and Blue Canyons, contain some of the

			 most remote and outstanding landscapes in southern Utah;

					(2)the Dirty Devil River, once the fortress

			 hideout of outlaw Butch Cassidy’s Wild Bunch, has sculpted a maze of slickrock

			 canyons through an imposing landscape of monoliths and inaccessible

			 mesas;

					(3)the Red and Blue Canyons contain colorful

			 Chinle/Moenkopi badlands found nowhere else in the region; and

					(4)the canyons of Glen Canyon in the State

			 should be protected and managed as wilderness areas.

					(b)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

					(1)Cane Spring Desert (approximately 18,000

			 acres).

					(2)Dark Canyon (approximately 134,000

			 acres).

					(3)Dirty Devil (approximately 242,000

			 acres).

					(4)Fiddler Butte (approximately 92,000

			 acres).

					(5)Flat Tops (approximately 30,000

			 acres).

					(6)Little Rockies (approximately 64,000

			 acres).

					(7)The Needle (approximately 11,000

			 acres).

					(8)Red Rock Plateau (approximately 213,000

			 acres).

					(9)White Canyon (approximately 98,000

			 acres).

					107.San Juan-Anasazi

			 Wilderness Areas

				(a)FindingsCongress finds that—

					(1)more than 1,000 years ago, the Anasazi

			 Indian culture flourished in the slickrock canyons and on the piñon-covered

			 mesas of southeastern Utah;

					(2)evidence of the ancient presence of the

			 Anasazi pervades the Cedar Mesa area of the San Juan-Anasazi area where cliff

			 dwellings, rock art, and ceremonial kivas embellish sandstone overhangs and

			 isolated benchlands;

					(3)the Cedar Mesa area is in need of

			 protection from the vandalism and theft of its unique cultural

			 resources;

					(4)the Cedar Mesa wilderness areas should be

			 created to protect both the archaeological heritage and the extraordinary

			 wilderness, scenic, and ecological values of the United States; and

					(5)the San Juan-Anasazi area should be

			 protected and managed as a wilderness area to ensure the preservation of the

			 unique and valuable resources of that area.

					(b)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

					(1)Allen Canyon (approximately 5,900

			 acres).

					(2)Arch Canyon (approximately 30,000

			 acres).

					(3)Comb Ridge (approximately 15,000

			 acres).

					(4)East Montezuma (approximately 45,000

			 acres).

					(5)Fish and Owl Creek Canyons (approximately

			 73,000 acres).

					(6)Grand Gulch (approximately 159,000

			 acres).

					(7)Hammond Canyon (approximately 4,400

			 acres).

					(8)Nokai Dome (approximately 93,000

			 acres).

					(9)Road Canyon (approximately 63,000

			 acres).

					(10)San Juan River (Sugarloaf) (approximately

			 15,000 acres).

					(11)The Tabernacle (approximately 7,000

			 acres).

					(12)Valley of the Gods (approximately 21,000

			 acres).

					108.Canyonlands Basin

			 Wilderness Areas

				(a)FindingsCongress finds that—

					(1)Canyonlands National Park safeguards only a

			 small portion of the extraordinary red-hued, cliff-walled canyonland region of

			 the Colorado Plateau;

					(2)areas near Arches National Park and

			 Canyonlands National Park contain canyons with rushing perennial streams,

			 natural arches, bridges, and towers;

					(3)the gorges of the Green and Colorado Rivers

			 lie on adjacent land managed by the Secretary;

					(4)popular overlooks in Canyonlands Nations

			 Park and Dead Horse Point State Park have views directly into adjacent areas,

			 including Lockhart Basin and Indian Creek; and

					(5)designation of those areas as wilderness

			 would ensure the protection of this erosional masterpiece of nature and of the

			 rich pockets of wildlife found within its expanded boundaries.

					(b)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

					(1)Bridger Jack Mesa (approximately 33,000

			 acres).

					(2)Butler Wash (approximately 27,000

			 acres).

					(3)Dead Horse Cliffs (approximately 5,300

			 acres).

					(4)Demon’s Playground (approximately 3,700

			 acres).

					(5)Duma Point (approximately 14,000

			 acres).

					(6)Gooseneck (approximately 9,000

			 acres).

					(7)Hatch Point Canyons/Lockhart Basin

			 (approximately 149,000 acres).

					(8)Horsethief Point (approximately 15,000

			 acres).

					(9)Indian Creek (approximately 28,000

			 acres).

					(10)Labyrinth Canyon (approximately 150,000

			 acres).

					(11)San Rafael River (approximately 101,000

			 acres).

					(12)Shay Mountain (approximately 14,000

			 acres).

					(13)Sweetwater Reef (approximately 69,000

			 acres).

					(14)Upper Horseshoe Canyon (approximately

			 60,000 acres).

					109.San Rafael Swell

			 Wilderness Areas

				(a)FindingsCongress finds that—

					(1)the San Rafael Swell towers above the

			 desert like a castle, ringed by 1,000-foot ramparts of Navajo Sandstone;

					(2)the highlands of the San Rafael Swell have

			 been fractured by uplift and rendered hollow by erosion over countless

			 millennia, leaving a tremendous basin punctuated by mesas, buttes, and canyons

			 and traversed by sediment-laden desert streams;

					(3)among other places, the San Rafael

			 wilderness offers exceptional back country opportunities in the colorful Wild

			 Horse Badlands, the monoliths of North Caineville Mesa, the rock towers of

			 Cliff Wash, and colorful cliffs of Humbug Canyon;

					(4)the mountains within these areas are among

			 Utah’s most valuable habitat for desert bighorn sheep; and

					(5)the San Rafael Swell area should be

			 protected and managed to ensure its preservation as a wilderness area.

					(b)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

					(1)Cedar Mountain (approximately 15,000

			 acres).

					(2)Devils Canyon (approximately 23,000

			 acres).

					(3)Eagle Canyon (approximately 38,000

			 acres).

					(4)Factory Butte (approximately 22,000

			 acres).

					(5)Hondu Country (approximately 20,000

			 acres).

					(6)Jones Bench (approximately 2,800

			 acres).

					(7)Limestone Cliffs (approximately 25,000

			 acres).

					(8)Lost Spring Wash (approximately 37,000

			 acres).

					(9)Mexican Mountain (approximately 100,000

			 acres).

					(10)Molen Reef (approximately 33,000

			 acres).

					(11)Muddy Creek (approximately 240,000

			 acres).

					(12)Mussentuchit Badlands (approximately 25,000

			 acres).

					(13)Pleasant Creek Bench (approximately 1,100

			 acres).

					(14)Price River-Humbug (approximately 120,000

			 acres).

					(15)Red Desert (approximately 40,000

			 acres).

					(16)Rock Canyon (approximately 18,000

			 acres).

					(17)San Rafael Knob (15,000 acres).

					(18)San Rafael Reef (approximately 114,000

			 acres).

					(19)Sids Mountain (approximately 107,000

			 acres).

					(20)Upper Muddy Creek (approximately 19,000

			 acres).

					(21)Wild Horse Mesa (approximately 92,000

			 acres).

					110.Book Cliffs and

			 Uinta Basin Wilderness Areas

				(a)FindingsCongress finds that—

					(1)the Book Cliffs and Uinta Basin wilderness

			 areas offer—

						(A)unique big game hunting opportunities in

			 verdant high-plateau forests;

						(B)the opportunity for float trips of several

			 days duration down the Green River in Desolation Canyon; and

						(C)the opportunity for calm water canoe

			 weekends on the White River;

						(2)the long rampart of the Book Cliffs bounds

			 the area on the south, while seldom-visited uplands, dissected by the rivers

			 and streams, slope away to the north into the Uinta Basin;

					(3)bears, bighorn sheep, cougars, elk, and

			 mule deer flourish in the back country of the Book Cliffs; and

					(4)the Book Cliffs and Uinta Basin areas

			 should be protected and managed to ensure the protection of the areas as

			 wilderness.

					(b)DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System.

					(1)Bourdette Draw (approximately 15,000

			 acres).

					(2)Bull Canyon (approximately 2,800

			 acres).

					(3)Chipeta (approximately 95,000

			 acres).

					(4)Dead Horse Pass (approximately 8,000

			 acres).

					(5)Desbrough Canyon (approximately 13,000

			 acres).

					(6)Desolation Canyon (approximately 560,000

			 acres).

					(7)Diamond Breaks (approximately 9,000

			 acres).

					(8)Diamond Canyon (approximately 166,000

			 acres).

					(9)Diamond Mountain (also known as Wild

			 Mountain) (approximately 27,000 acres).

					(10)Dinosaur Adjacent (approximately 10,000

			 acres).

					(11)Goslin Mountain (approximately 4,900

			 acres).

					(12)Hideout Canyon (approximately 12,000

			 acres).

					(13)Lower Bitter Creek (approximately 14,000

			 acres).

					(14)Lower Flaming Gorge (approximately 21,000

			 acres).

					(15)Mexico Point (approximately 15,000

			 acres).

					(16)Moonshine Draw (also known as

			 Daniels Canyon) (approximately 10,000 acres).

					(17)Mountain Home (approximately 9,000

			 acres).

					(18)O-Wi-Yu-Kuts (approximately 13,000

			 acres).

					(19)Red Creek Badlands (approximately 3,600

			 acres).

					(20)Seep Canyon (approximately 21,000

			 acres).

					(21)Sunday School Canyon (approximately 18,000

			 acres).

					(22)Survey Point (approximately 8,000

			 acres).

					(23)Turtle Canyon (approximately 39,000

			 acres).

					(24)White River (approximately 29,000

			 acres).

					(25)Winter Ridge (approximately 38,000

			 acres).

					(26)Wolf Point (approximately 15,000

			 acres).

					IIAdministrative provisions

			201.General

			 provisions

				(a)Names of

			 wilderness areasEach

			 wilderness area named in title I shall—

					(1)consist of the quantity of land referenced

			 with respect to that named area, as generally depicted on the map entitled

			 Utah BLM Wilderness Proposed by S. ___, 109th Congress;

			 and

					(2)be known by the name given to it in title

			 I.

					(b)Map and

			 description

					(1)In

			 generalAs soon as

			 practicable after the date of enactment of this Act, the Secretary shall file a

			 map and a legal description of each wilderness area designated by this Act

			 with—

						(A)the Committee on Resources of the House of

			 Representatives; and

						(B)the Committee on Energy and Natural

			 Resources of the Senate.

						(2)Force of

			 lawA map and legal

			 description filed under paragraph (1) shall have the same force and effect as

			 if included in this Act, except that the Secretary may correct clerical and

			 typographical errors in the map and legal description.

					(3)Public

			 availabilityEach map and

			 legal description filed under paragraph (1) shall be filed and made available

			 for public inspection in the Office of the Director of the Bureau of Land

			 Management.

					202.AdministrationSubject to valid rights in existence on the

			 date of enactment of this Act, each wilderness area designated under this Act

			 shall be administered by the Secretary in accordance with—

				(1)the Federal

			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et

			 seq.); and

				(2)the Wilderness Act (16 U.S.C. 1131 et

			 seq.).

				203.State school trust

			 land within wilderness areas

				(a)In

			 generalSubject to subsection

			 (b), if State-owned land is included in an area designated by this Act as a

			 wilderness area, the Secretary shall offer to exchange land owned by the United

			 States in the State of approximately equal value in accordance with

			 section

			 603(c) of the Federal Land

			 Policy and Management Act of 1976 (43 U.S.C. 1782(c)) and section

			 5(a) of the Wilderness Act (16 U.S.C. 1134(a)).

				(b)Mineral

			 interestsThe Secretary shall

			 not transfer any mineral interests under subsection (a) unless the State

			 transfers to the Secretary any mineral interests in land designated by this Act

			 as a wilderness area.

				204.Water

				(a)Reservation

					(1)Water for

			 wilderness areas

						(A)In

			 generalWith respect to each

			 wilderness area designated by this Act, Congress reserves a quantity of water

			 determined by the Secretary to be sufficient for the wilderness area.

						(B)Priority

			 dateThe priority date of a

			 right reserved under subparagraph (A) shall be the date of enactment of this

			 Act.

						(2)Protection of

			 rightsThe Secretary and

			 other officers and employees of the United States shall take any steps

			 necessary to protect the rights reserved by paragraph (1)(A), including the

			 filing of a claim for the quantification of the rights in any present or future

			 appropriate stream adjudication in the courts of the State—

						(A)in which the United States is or may be

			 joined; and

						(B)that is conducted in accordance with

			 section 208 of the Department of Justice Appropriation Act, 1953

			 (66

			 Stat. 560, chapter 651).

						(b)Prior rights

			 not affectedNothing in this

			 Act relinquishes or reduces any water rights reserved or appropriated by the

			 United States in the State on or before the date of enactment of this

			 Act.

				(c)Administration

					(1)Specification

			 of rightsThe Federal water

			 rights reserved by this Act are specific to the wilderness areas designated by

			 this Act.

					(2)No precedent

			 establishedNothing in this

			 Act related to reserved Federal water rights—

						(A)shall establish a precedent with regard to

			 any future designation of water rights; or

						(B)shall affect the interpretation of any

			 other Act or any designation made under any other Act.

						205.Roads

				(a)Setbacks

					(1)Measurement in

			 generalA setback under this

			 section shall be measured from the center line of the road.

					(2)Wilderness on 1

			 side of roadsExcept as

			 provided in subsection (b), a setback for a road with wilderness on only 1 side

			 shall be set at—

						(A)300 feet from a paved Federal or State

			 highway;

						(B)100 feet from any other paved road or high

			 standard dirt or gravel road; and

						(C)30 feet from any other road.

						(3)Wilderness on

			 both sides of roadsExcept as

			 provided in subsection (b), a setback for a road with wilderness on both sides

			 (including cherry-stems or roads separating 2 wilderness units) shall be set

			 at—

						(A)200 feet from a paved Federal or State

			 highway;

						(B)40 feet from any other paved road or high

			 standard dirt or gravel road; and

						(C)10 feet from any other roads.

						(b)Setback

			 exceptions

					(1)Well-defined

			 topographical barriersIf,

			 between the road and the boundary of a setback area described in paragraph (2)

			 or (3) of subsection (a), there is a well-defined cliff edge, stream bank, or

			 other topographical barrier, the Secretary shall use the barrier as the

			 wilderness boundary.

					(2)FencesIf, between the road and the boundary of a

			 setback area specified in paragraph (2) or (3) of subsection (a), there is a

			 fence running parallel to a road, the Secretary shall use the fence as the

			 wilderness boundary if, in the opinion of the Secretary, doing so would result

			 in a more manageable boundary.

					(3)Deviations from

			 setback areas

						(A)Exclusion of

			 disturbances from wilderness boundariesIn cases where there is an existing

			 livestock development, dispersed camping area, borrow pit, or similar

			 disturbance within 100 feet of a road that forms part of a wilderness boundary,

			 the Secretary may delineate the boundary so as to exclude the disturbance from

			 the wilderness area.

						(B)Limitation on

			 exclusion of disturbancesThe

			 Secretary shall make a boundary adjustment under subparagraph (A) only if the

			 Secretary determines that doing so is consistent with wilderness management

			 goals.

						(C)Deviations

			 restricted to minimum necessaryAny deviation under this paragraph from the

			 setbacks required under in paragraph (2) or (3) of subsection (a) shall be the

			 minimum necessary to exclude the disturbance.

						(c)Delineation

			 within setback areaThe

			 Secretary may delineate a wilderness boundary at a location within a setback

			 under paragraph (2) or (3) of subsection (a) if, as determined by the

			 Secretary, the delineation would enhance wilderness management goals.

				206.LivestockWithin the wilderness areas designated under

			 title I, the grazing of livestock authorized on the date of enactment of this

			 Act shall be permitted to continue subject to such reasonable regulations and

			 procedures as the Secretary considers necessary, as long as the regulations and

			 procedures are consistent with—

				(1)the Wilderness Act (16 U.S.C. 1131 et

			 seq.); and

				(2)section 101(f) of the Arizona Desert

			 Wilderness Act of 1990 (Public Law 101–628;

			 104

			 Stat. 4469).

				207.Fish and

			 wildlifeNothing in this Act

			 affects the jurisdiction of the State with respect to wildlife and fish on the

			 public land located in the State.

			208.Management of newly

			 acquired landAny land within

			 the boundaries of a wilderness area designated under this Act that is acquired

			 by the Federal Government shall—

				(1)become part of the wilderness area in which

			 the land is located; and

				(2)be managed in accordance with this Act and

			 other laws applicable to wilderness areas.

				209.WithdrawalSubject to valid rights existing on the date

			 of enactment of this Act, the Federal land referred to in title I is withdrawn

			 from all forms of—

				(1)entry, appropriation, or disposal under

			 public law;

				(2)location, entry, and patent under mining

			 law; and

				(3)disposition under all laws pertaining to

			 mineral and geothermal leasing or mineral materials.

				210.Authorization of

			 appropriationsThere is

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

			

